DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 24, 2022 has been considered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 7, and 13 recite an abstract idea of “analyzing the energy profile data to obtain operation parameters for one or more appliances, including specific appliance, being used in the household environment (Mental Process), “analyzing the energy profile data to generate disaggregated energy data
associated with the one or more appliances being used in the household environment” (Mental Process), “analyzing the disaggregated energy data to obtain the operation 

Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. Memory is related to an extra solution activity of data gathering (see MPEP 2106.05(b)(III), 2106.05(d)(II), MPEP 2106.05(g)) while “sending an electronic notification to a user device indicating occurrence of the at least one event wherein the notification comprises at least one of details of event and anomaly in the specific appliance present in the household environment” (claim 1) is an extra solution activity of outputting data/result (see MPEP 2106.05(b)(III), 2106.05(d)(II), MPEP 2106.05(g)). The mere recitation of a generic processor/computer does not take the claim limitations out of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, since the memory is related to an extra solution activity of data gathering, “sending an electronic notification to a user device indicating occurrence of the at least one event wherein the notification comprises at least one of details of event and anomaly in the specific appliance present in the household environment” (claim 1) is an extra solution activity of outputting data/result, and the processor/computer does not take the claim limitations out of the abstract idea, the memory, sending failure notification step (claim 1), and 
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 8 and 14 are directed to insignificant extra solution activities.
Claims 3-5, 9-11, and 15-17 are directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2502062) in view of Sanchez Loureda et al. (US 2013/0103635).

Regarding claims 1, 7, and 13, Kalogridis  discloses an event detection system and method (Fig. 1) to detect occurrence of at least one event in a household environment (Fig. 2), wherein the event detection system comprising:
	a hardware processor (hardware module, page 7, lines 4-5); and
	a memory storing instructions executable by the hardware to perform operations (page 6, lines 7-9) comprising:
		receiving energy profile data determined for the household environment (Abstract, line 3; S21);
analyzing the energy profile data to obtain operation parameters for one 
or more appliances, including specific appliance, being used in the household environment (S22, page 7, lines 19-20; Abstract, lines 1-5), the operation parameters are obtained at least in part by:
analyzing the energy profile data (comparing electrical signature, 
Abstract, lines 5-7) to generate disaggregated energy data associated with the appliances being used in the household environment (anomaly of electrical usage, Abstract, lines 7-17);
		comparing the operation parameters with steady state parameters (parameters of Expected electrical signature, Fig. 3’s) for each of the one or more appliances based on one or more deviation rules (page 7, lines 23-24), wherein the 
		detecting occurrence of the at least one event associated with the specific appliance in the household environment based on the comparing (page 7, lines 24-26).  

However, Kalogridis does not disclose analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances. 

Sanchez Loureda et al. discloses analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances (allow disaggregation of signals associated with operation of more than one appliance, paragraph 0176, lines 1-5). While Sanchez Loureda et al. does not expressly disclose analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances, it would have been obvious to use the disaggregation of signals associated with operation of appliances (paragraph 0176, lines 4-5) to obtain operation parameters (e.g. constituents of electricity consumption) for each of the appliances.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kalogridis with analyzing the disaggregated energy data as suggested by Sanchez Loureda et al. for the purpose of obtaining operation parameters for each of the appliances.



Regarding claims 3, 9, and 15, Kalogridis  discloses the energy profile data comprises power consumption reading and patterns of the one or more appliances (electrical signature of energy usage in dwelling, Abstract, lines 4-5). 
 
Regarding claims 4, 10, and 16, Kalogridis discloses the operation parameters comprise at least one of power drawn (electrical usage, Fig. 3’s). While Kalogridis does not disclose power outage, zero reading, input/output state of the household environment, current drawn, running time, and schedule of the one or more appliances, these features are recited in the alternative format. Thus, they are optional features.
 
Regarding claims 5, 11, and 17, Kalogridis discloses the one or more deviation rules comprises at least one of change in power consumption rule (anomaly between electrical signature and expected electrical signature, page 2, lines 25-26), pattern of usage (Figs. 3’s), duration of usage rule, and comparison to trends of a matching operation parameter in other similar homes. While Kalogridis does not disclose zero-power reading rule, power outage, short circuits, duration of usage rule, and 

Regarding claims 8 and 14, Kalogridis discloses sending, by the anomaly detection data (in response to anomaly detection, Abstract, lines 15-17), a notification to a user device indicating occurrence of the at least one event (Abstract, lines 15-17), wherein the notification comprises at least one of details of event and anomaly in the specific appliance (alert in response to anomaly detection, Abstract, lines 10-12, 15-17, anomaly in electrical usage, Abstract, line 13) present in the household environment (Abstract, lines 10-17, 1-2, 9-10).

Response to Arguments

Applicant's arguments filed on January 24, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 101 rejections, Applicants argue “Step 2A, Prong 2 -- The Claims Integrate the Alleged Abstract Idea into a Practical Application, notes factors to consider, the first of which is “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” Paragraph 17 of the specification specifically recites this improvement (emphasis added):
[0017] Note that in the past, event detection typically required physical sensors or monitors that were located proximate to devices, appliances, and/or homes. The present invention improves this technology to provide a system and method for detecting events based upon energy usage patterns. This improvement—which 

Examiner’s position is that claimed invention is not tied to an improvement 
in technology to provide a system and method for detecting events based upon energy usage patterns, because detecting events based upon energy usage patterns is not recited in the claims. In claims 5, 11, and 17, pattern of usage is recited in the alternative form and thus is an optional limitation. Per MPEP 2105.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
With regard to the prior art rejections, Applicants argue “Kalogiridis seeks to identify an anomaly in user behavior, as indicated by appliance usage. In contrast, the 
Examiner’s position is that while Kalogiridis seeks to identify an anomaly in user behavior, identifying an anomaly in user behavior is based on anomaly in appliance usage (Abstract, lines 7-10, 13-15). Thus, Kalogiridis discloses determining anomaly in appliance usage (Abstract, lines 7-10, 13-15).
Applicants further argue that Gupta is disqualified as prior art under 35 USC 102(b)(2).
Examiner’s position is that Sanchez Loureda et al. is qualified as prior art under 35 USC 102(a)(1). The claims are made obvious over Kalogiridis in view of Sanchez Loureda et al. as discussed above.
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies et al. (GB 2553514) discloses disaggregation of utility consumption signals to determine the probabilities of activity states for utility consumption devices (Abstract, lines 1-3). Davies et al. has a later publication date.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 3, 2022